Case 5:19-cv-01783-KES Document 22 Filed 06/02/20 Page 1 of 2 Page ID #:833



 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
          CENTRAL DISTRICT OF CALIFORNIA-SOUTHERN DIVISION
 8
 9   CASSANDRA ELLEN LYONS,                  )   Case No.: 5:19-cv-01783-KES
                                             )
10               Plaintiff,                  )   ORDER AWARDING EQUAL
                                             )   ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
13                                           )
                 Defendant                   )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,400.00 as
19   authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
20   DATE: June 2, 2020
21                            ___________________________________
                              THE HONORABLE KAREN E. SCOTT
22                            UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
                                             -1-
28
Case 5:19-cv-01783-KES Document 22 Filed 06/02/20 Page 2 of 2 Page ID #:834



 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Brian C. Shapiro
     _________________________
 4   Brian C. Shapiro
     Attorney for plaintiff Cassandra Ellen Lyons
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            -2-
28
